64 N.Y.2d 874 (1985)
In the Matter of Twin Coast Newspapers, Inc., Appellant,
v.
State Tax Commission, Respondent.
Court of Appeals of the State of New York.
Argued February 8, 1985.
Decided February 21, 1985.
Claude E. Johnston, Garett J. Albert, William L. Burke and Lisa Norton for appellant.
Robert Abrams, Attorney-General (Francis V. Dow, Robert Hermann and Peter H. Schiff of counsel), for respondent.
*875MEMORANDUM.
The appeal should be dismissed, without costs.
Petitioner appeals from an Appellate Division order confirming a determination of the State Tax Commissioner that its "EXIT" and "ISIS" reports  computer printouts setting forth for each subscriber individually relevant statistics compiled from publications  are not "newspapers" exempt from sales and use taxes under Tax Law § 1115 (a) (5). The purported jurisdictional basis for this appeal is that a substantial constitutional question is directly involved (see, CPLR 5601 [b] [1]) in that the imposition of sales and use taxes on "EXIT" and "ISIS", *876 which petitioner urges are newspapers, violates its 1st Amendment rights. If the reports were in fact newspapers entitled to constitutional protection, they would under the statute automatically be exempt from the tax. Since a question of statutory interpretation would be dispositive, this appeal must be dismissed (Cohen and Karger, Powers of the New York State Court of Appeals § 59, at 266-68 [rev ed]; see also, Matter of Rueff, 273 N.Y. 530).
Appeal dismissed, without costs, in a memorandum.